Title: To Thomas Jefferson from Ethan A. Brown, 28 January 1821
From: Brown, Ethan A.
To: Jefferson, Thomas

Columbus Ohio,
January 28th 1821.In the accompanying report the legislature of Ohio have attempted to maintain the principles, on which they have proceeded, in their controversy with the Bank of the United States. With a feeling of anxiety, whether those principles, and the conduct of our legislature, under their influence, will be censured, or approved, by Mr Jefferson, this appeal is transmitted, with the utmost respects for his perusal, by his obedient servants,Ethan A. Brown